Case 1:21-cv-01729-EK-RER Document 14-8 Filed 05/12/21 Page 1 of 3 PageID #: 304




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------x
 GREEN MOUNTAIN HOLDINGS (CAYMAN) LTD.
                                                                     Case No.: 1:21-cv-01729-EK-RER
                                                 Plaintiff,

                               -against-

 EDDINGTON LINK, LLC, LISA EDDINGTON

                                 Defendants.
 ------------------------------------------ x

              AFFIDAVIT IN SUPPORT OF PLAINTIFF’S MOTION FOR
                            DEFAULT JUDGMENT

 STATE OF FLORIDA                          )
                                           )   ss.:
 COUNTY OF DADE                            )

        I, Yonel Devico, being duly sworn deposes and swears:

        1.      I am a duly authorized representative and Vice President of the Plaintiff, Windward

 Bora, LLC (the “Plaintiff” or “Windward Bora”).

        2.      I make this Affidavit in support of Plaintiff’s Motion for Default Judgment in the

 above-captioned matter.

        3.      In preparation of this Affidavit, I reviewed business records related to the Subject

 Loan identified as follows:

        Borrower: Eddington Link, LLC (the “Borrower”)

        Property Address: 57 East 54th Street, Brooklyn, New York 11203 (the “Property”)

        4.      I am a Vice President of the Plaintiff Green Mountain Holdings (Cayman) Ltd.

 (“Green Mountain”) and have access to and regularly access Windward Bora’s business records

 involving mortgage loans owned and/or serviced by it, including the Subject Loan.




                                                  1
Case 1:21-cv-01729-EK-RER Document 14-8 Filed 05/12/21 Page 2 of 3 PageID #: 305




        5.      In the regular performance of my job functions, am familiar with business records

 maintained by Green Mountain. These records (which include, but are not limited to, data

 compilations, electronically imaged documents, and others) are made at or near the time of events

 or activities reflected in such records by, or from information provided by, persons with knowledge

 of the activities and the transactions reflected in such records and are kept in the ordinary course

 of business activity conducted regularly by Green Mountain (the “Business Records”). I am also

 familiar with Green Mountain’s office practices and procedures. It is the regular practice of Green

 Mountain’s business to create and maintain these records.

        6.      Furthermore, it is in Green Mountain’s ordinary course of business to communicate

 with its predecessors-in-interest to obtain information, data and records regarding the Subject Loan

 and to rely on that information, data and records and to incorporate those records into the Business

 Records for Green Mountain.

        7.      In connection with making this Affidavit, I personally examined Green Mountain’s

 Business Records associated with the Subject Loan. As a result of this review, I know the facts set

 forth in this Affidavit based on my own personal knowledge and if called and sworn as a witness

 could competently testify thereto.

        8.      Green Mountain is the current owner and holder of the Mortgage and Note

 described in the Complaint. True and correct copies of the Note and Mortgage are annexed hereto

 respectively as Exhibit A and Exhibit B. The Note was physically transferred to Green Mountain

 prior to the commencement of this action on February 18, 2021. A copy of the custodial intake

 record for the collateral file containing the original endorsed note from the Business Records is

 annexed hereto as Exhibit C.




                                                  2
Case 1:21-cv-01729-EK-RER Document 14-8 Filed 05/12/21 Page 3 of 3 PageID #: 306
